Citation Nr: 1004245	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by dyspnea, to include as secondary to exposure to 
cellulube.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for amputation of the 
left 5th toe as a residual of squamous cell carcinoma.

3.  Entitlement to service connection for amputation of the 
left 5th toe as a residual of squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from July 1962 to 
March 1984.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

Given the Board's favorable disposition of the petition to 
reopen-the Board has characterized this part of the appeal as 
encompassing the two matters set forth on the title page.

The issue of service connection for amputation of the left 
5th toe as a residual of squamous cell carcinoma, will be 
considered within the Remand section of this document below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim decided herein has been accomplished.

2.  The Veteran has complaints of dyspnea, but the competent 
and probative evidence of record does not show that the 
Veteran has a currently diagnosed disability. 

3.  A claim for service connection for amputation of the left 
5th toe as a residual of squamous cell carcinoma was denied 
by a May 2006 rating decision.  It was held that there was no 
evidence that amputation of the Veteran's left 5th toe as a 
residual of squamous cell carcinoma was related to service.  
Thereafter, in a May 2007 statement of the case (SOC), it was 
held that while additional evidence indicated that the 
Veteran's disorder might be related to carcinogens in 
Cellulube, there was no evidence that the Veteran was exposed 
to Cellulube in service.  The Veteran was notified of the May 
2006 decision and while he submitted a timely notice of 
disagreement in February 2007, the Veteran failed to perfect 
his appeal after the issuance of the May 2007 SOC.

4.  Additional evidence associated with the claims file since 
the May 2006 denial was not previously before agency decision 
makers, and relates to an unestablished fact that, when 
considered with all the evidence of record, raises a 
reasonable possibility of substantiating the claim for 
service connection for left 5th toe as a residual of squamous 
cell carcinoma.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability 
manifested by dyspnea, to include as secondary to exposure to 
Cellulube, are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  The RO's May 2006 decision denying the claim for service 
connection for left 5th toe as a residual of squamous cell 
carcinoma, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

3.  Since the May 2006 RO decision, new and material evidence 
has been received; hence, the requirements to reopen the 
claim for service connection for left 5th toe as a residual 
of squamous cell carcinoma have been met. 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

With regard to the claim for service connection for dyspnea, 
a July 2007 pre-rating letter provided notice to the Veteran 
of the evidence and information needed to substantiate his 
claim for service connection on appeal.  This letter also 
informed the Veteran of what information and evidence must be 
submitted by the Veteran, and what information and evidence 
would be obtained by VA.  The letter further requested that 
the Veteran submit any additional information or evidence in 
his possession that pertained to his claims.  This letter 
also provided the Veteran with information regarding 
disability ratings and effective dates consistent with 
Dingess/Hartman.  The October 2007 RO rating decision 
reflects the initial adjudication of the claim for service 
connection for dyspnea, claimed as due to exposure to 
Cellulube.  Hence, the July 2007letter-which meets all four 
of Pelegrini's content of notice requirement- also meets the 
VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records, VA medical records, and private medical 
records.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran as well as by his representative and fellow service 
members, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

The Veteran asserts that he was diagnosed with severe dyspnea 
about four to five years earlier, around 2003.  He was also 
hospitalized twice.  He contends he has been sick ever since.  
He furthers that his severe dyspnea is related to his 
exposure to cellulube in service.  

Service treatment records show that the Veteran was 
periodically treated for an upper respiratory infection.  In 
a February 1980 asbestos medical surveillance physical 
examination report, the Veteran indicated that he had a 
chronic cough.  He explained that his sinuses seemed to 
bother him.  The objective findings after pulmonary function 
testing were that the Veteran's lungs, bilaterally were 
clear. The Veteran's November 1983 retirement physical 
examination report reflects that his lungs and chest were 
evaluated as clinically normal, with no symptoms, findings, 
or diagnosis suggestive of a chronic respiratory disability 
in service.   

VA medical records dated from February 2003 to January 2006 
are negative for findings of dyspnea or any respiratory 
disorders.

A May 2003 private medical record notes that that the Veteran 
has chronic pain and chronic dyspnea and was unable to return 
to work.

A September 2003 x-ray notes an impression of diffuse 
increase in lung markings, question smoking history. 

A December 2005 VA Agent Orange examination reflects that on 
physical examination of the lungs, breath sounds were clear, 
no adventitious sounds.  Shortness of breath with mild 
exertion was noted.  There was no diagnosis of a respiratory 
disorder.  

In this case, the Board finds that the medical evidence fails 
to establish that the Veteran has been diagnosed with any 
disability associated with dyspnea, a symptom, which alone, 
does not warrant a grant of service connection.  The Board 
notes that dyspnea is defined as shortness of breath, a 
subjective difficulty or distress in breathing.  See 
Stedman's Medical Dictionary, 556 (27th ed. 2000)
Furthermore, neither the Veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence of a current diagnosis of such 
disability related to the symptom of dyspnea, and a 
relationship, if any, to service.
 
Thus, notwithstanding the Veteran's complaints, without 
competent evidence of a diagnosed or identifiable underlying 
malady or condition, such does not constitute a disability 
for which service connection can be granted.  As indicated 
above, Congress has specifically limited entitlement to 
service connection for disease or injury incurred or 
aggravated in service to cases where such incidents have 
resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, where, as here, competent evidence does not establish 
the disability for which service connection is sought, there 
can be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In the instant case, the claim 
for service connection for a disability manifested by 
dyspnea, to include as secondary to exposure to Cellulube 
must be denied because the first essential criterion for a 
grant of service connection- evidence of a current disability 
upon which to predicate a grant of service connection, on any 
basis -has not been met.

III.  Petition to reopen

In a May 2006 rating decision, the RO denied service 
connection for amputation of the left 5th toe as a residual 
of squamous cell carcinoma.  At that time, the RO found that 
there was no evidence that the amputation of the Veteran's 
left 5th toe as a residual of squamous cell carcinoma was 
related to service.  Thereafter, in a May 2007 statement of 
the case (SOC), it was held that while additional evidence 
indicated that the Veteran's disorder might be related to 
carcinogens in Cellulube, there was no evidence that the 
Veteran was exposed to Cellulube in service.  While the 
Veteran submitted a timely NOD in February 2007, and the RO 
issued the Veteran an SOC in May 2007, a substantive appeal 
was not received from the Veteran; therefore, the May 2006 
rating decision is final.  See 38 C.F.R. § 20.201.

The Veteran sought to reopen his claim in December 2007.  VA 
may reopen and review a claim that has been previously denied 
if new and material evidence is submitted by or on behalf of 
a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim(s) sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that its task is to first decide whether new 
and material evidence has been received, as opposed to 
whether or not the evidence actually substantiates the 
appellant's claim.  Evidence added to the record since the 
May 2006 decision includes a copy of an article regarding 
small animal exposure to organophosphate ester hydraulic 
fluids, a July 2006 letter from K. A. R., M.D. in which she 
indicated that the Veteran's disorder may possibly be related 
to the carcinogens in Cellulube, which the Veteran claimed to 
be exposed to during service, and letters from fellow service 
members confirming that at times, the Veteran was required to 
wade into elevator shafts that were flooded with cellulube.  
The Board finds that the additional evidence has not 
previously been considered by agency adjudicators, and is not 
cumulative or redundant of evidence previously of record, 
they are "new."
Moreover, this evidence suggests a possible nexus between 
squamous cell carcinoma and exposure to Cellulube in service, 
it relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
amputation of the left 5th toe as a residual of squamous cell 
carcinoma are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


ORDER

Service connection for a disability manifested by dyspnea, to 
include as secondary to exposure to cellulube, is denied.

To the limited extent that new and material evidence to 
reopen the claim for service connection for service 
connection for amputation of the left 5th toe as a residual 
of squamous cell carcinoma, the appeal is granted.


REMAND

The Veteran seeks service connection for amputation of the 
left 5th toe as a residual of squamous cell carcinoma that he 
contends is due to exposure to cellulube.  He contends that 
he was required to clean up leaks of cellulube from the 
hydraulic system while stationed on the USS Nimitz and in 
carrying out this duty, his feet, shoes, pants, and hands 
were soaked in cellulube.   

As noted above, in a July 2006 letter, Dr. R., indicates that 
based on medical literature, there is a possibility that the 
Veteran's exposure to cellulube, a carcinogen, may have 
resulted in the amputation of the left 5th toe as a residual 
of squamous cell carcinoma.  A medical opinion that a 
particular event "may" have led to the Veteran's disability 
is too speculative to establish a causal relationship.  See 
Obert v. Brown, 5 Vet. App. 30 (1993).  Fellow service 
members have provided statements confirming the Veteran's 
exposure to cellulube in service.  Therefore, the Board finds 
that the medical evidence currently of record is insufficient 
to make a decision on this claim and that an appropriate VA 
examination (if needed) and medical opinion, by a physician, 
based on a full review of the records is needed to resolve 
the claim for service connection.  See 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this matter is REMANDED for the following 
action:

1.  A medical opinion should be provided.  
If needed, the Veteran should be 
scheduled for a VA examination, by an 
appropriate physician, to determine the 
nature and etiology of amputation of the 
left 5th toe as a residual of squamous 
cell carcinoma.  All indicated tests 
should be accomplished, and all clinical 
findings reported in detail.  The claims 
file should be made available to the 
examiner for review prior to entering any 
opinion.  Consideration has to be given 
to the pathological findings noted at the 
time of surgery.

The examiner should provide an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that the disability 
is medically related to service, to 
specifically consider a relationship to 
exposure to cellulube.  In rendering this 
opinion, the examiner is requested to 
comment on the July 2006 opinion letter 
from Dr. R. and the pertinent medical 
literature. 

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

2.  Thereafter, the AMC/RO should 
readjudicate the Veteran's claim for 
service connection for amputation of the 
left 5th toe as a residual of squamous 
cell carcinoma.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC.  An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  The Board intimates no 
opinion as to the ultimate outcome in 
this case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


